Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Comment

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2021, has been entered.


2.	The amendment filed September 16, 2021, is acknowledged and has been entered.  

3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for entry of this examiner's amendment was given by Applicant's Representative, Daniel Morath on January 27, 2021.


	The application has been amended as follows: 
	In the claims:

	In claim 7, the text “the antigen” has been replaced by the text “an antigen”.

	In claim 17, the text “by co-stimulatory” has been replaced by the text “by a co-stimulatory”.

In claim 25, the text “claim 35” has been replaced by the text “claim 33”.

In claim 25, the text “the one or more salvage” has been replaced by the text “the salvage”.

In claim 33, the second period has been deleted.


	


Election/Restrictions and Reasons for Allowance
4.	In view of the allowability of the claim 1, the species requirements have been withdrawn. 
In view of the rejoinder detailed above, applicant is reminded that once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971 ). See also MPEP § 804.01.
The methods are being allowed in view of the unexpected results outlined in the response filed declaration by Dr. Townsend filed September 16, 2021.  The declaration states that the discovery that an antibody binding domain can activate a TLR-4 signaling domain was wholly unexpected and surprising (see points 8-9).  Coupled with the rest of the declaration and in absence of evidence to the contrary, these unexpected results are sufficient to obviate the outstanding obviousness rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Claims 1-2, 4, 7-8, 16-18, 24-25 and 33-34 have been allowed.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule, but can normally be contacted Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,						
Brad Duffy							
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
January 27, 2022